..




                                              The Attorney            General of Texas
                                                                   August 16, 1983
     JIM MATTOX
     Attorney General



     Supreme      Court Building             Honorable Randall L. Sherrod            Opinion No. JM-61
     P. 0. BOX 12548                         Criminal District Attorney
     Austin.    TX. 78711. 2548              Randall County Courthouse               Re: Handling of funds received
     51214752501                             Canyon, Texas   79015                   by counties under article 5.19b
     Telex    9101874-1367
                                                                                     of the Election Code
     Teleccxier     5121475-0266

                                             Dear Mr.   Sherrod:
      ,607 Main St.. suite 1400
      Dallas,   TX. 75201-4709                    Article 5.19b of the Election Code provides for reimbursement by
      2141742-8944
                                             the state to each county of expenses incurred by voter registrars in
                                             registering new voters and in cancelling invalid voter registration
      4824 Alberta      Ave.. Suite    160   certificates. You ask the following three questions concerning the
      El Paso, TX.      79905-2793           disposition of funds received pursuant to this provision:
      9151533.3484

r-                                                         1. Do the voter registration funds received
       ,220 Dallas Ave.. Suite        202               under article 5.19b, Election Code, properly
      tiouston.    TX. 77002.8988                       belong   in   the   county  treasurer's office?
      7131850-0686                                      (Presently the treasurer maintains the checkbook
                                                        on this account in the county depository as a
      606 Broadway.        Suite 312
                                                        non-interest bearing fund).
      LubboCk.  TX.       79401.3479
      8081747-5238                                         2. Is action of the commissioners court
                                                        required before any of the subject funds can be
                                                        disbursed?
      4309 N. Tenth.     Suite B
      McAllen.     TX. 78501-1685
      5121682.4547
                                                           3. Subdivision 4 of article 5.19b provides
                                                        that these funds are to be used for defraying
                                                        expenses of the registrar's office in the
      200 Main Plaza, Suite 400                         registration of voters. Please define the type of
      San Antonio.  TX. 78205-2797
                                                        expenses of that office which would qualify for
      5121225-4191
                                                        such payment.

      An Equal       OpportunityI                 First, you ask whether funds received pursuant to article 5.19b
      Affirmative      Action     Employer
                                             of the Election Code should be deposited with the county treasurer.
                                             Subdivision 4 of article 5.19b specifically provides that "[a]11 money
                                             received by a county under this section shall be deposited in the
                                             county treasury in a special fund to be used for defraying expenses of
                                             the registrar's office in the registration of voters." see also
                                             V.T.C.S. art. 1709. It is beyond cavil that any funds received
                                             pursuant to article 5.19b of the Election Code must be deposited with
     ,-,




                                                                        p. 265
Honorable Randall L. Sherrod - Page 2   (JM-61)


                                                                             --.



the county treasurer in the county depository and kept in a special
fund.

     Second, you ask whether action taken by the commissioners court
is required before any of the subject funds can be disbursed. We
answer your question in the affirmative. Article 5.19b of the
Election Code is silent on this issue. However, article 1709,
V.T.C.S., provides that

          [tlh= County Treasurer, as chief custodian of
          county finance, shall. . . Pay and apply or
          disburse the same [i.e. all moneys belonging to
          the county], in such manner as the Commissioners
          Court may require or direct, not inconsistent with
          constituted law.

     Finally, you ask what types of expenses may be reimbursed to the
county from these funds. Article 5.19b of the Election Code does not
delineate a list, exclusive or otherwise, of such expenses. Article
5.19b. subdivision 4, provides only the following in pertinent part:

          All money received by a county under this section
          shall be deposited in the county treasury in a
          special fund to be used for defraying expenses of
          the registrar's office in the registration of
          voters. None of the money shall be deemed to be
          fees of office or be retained by the registrar as
          fees   in   counties where    the  registrar is
          compensated on a fee basis. (Emphasis added).

Our examination of the legislative history indicates that the
legislature did not intend that funds received pursuant to article
5.19b of the Election Code be expended in a particular manner. We
conclude that the funds may be used for defraying any reasonable
expenses incurred by the registrar's office in the registration of
voters. Such expenses could include, but are not necessarily limited
to, salaries of deputy registrars or the establishment of registration
places in the county, see Elec. Code art. 5.20~1,or the distribution
of application forms arigh    school graduation exercises. See Elec.
Code art. 5.20b. We note, however, that any expenses of the registrar
in excess of reimbursements received pursuant to article 5.19b of the
Election Code must be borne by the county. -See Elec. Code art. 5.09a,
subsection 3.

                            SUMMARY

             (1) Funds received pursuant to article 5.19b of
          the Election Code must be deposited in the county
          treasury in a special fund. (2) Action taken by                ?




                                 p. 266
.   .



        Honorable Randall L. Sherrod - Page 3   (JM-61)




                  the commissioners court is required before any of
                  the subject funds can be disbursed. (3) The funds
                  must be used for defraying reasonable expenses
                  incurred by the registrar's office directly
                  attributable to costs of registering voters.




                                                JIM     MATTOX
                                                Attorney General of Texas

        TOM GREEN
        First Assistant Attorney General

        DAVID R. RICHARDS
        Executive Assistant Attorney General

        Prepared by Jim Moellinger
        Assistant Attorney General

        APPROVED:
        OPINION COMMITTEE

        Rick Gilpin, Acting Chairman
        Jon Bible
        David Brooks
        Colin Carl
        Jim Moellinger
        Nancy Sutton




                                           p. 267